                Case 2:20-cv-00098-LGW-BWC Document 8 Filed 01/06/21 Page 1 of 2




                         In the United States District Court
                         For the Southern District of Georgia
                                 Brunswick Division
              BRANDON MICHAEL CHAPMAN,              *
                                                    *
                          Petitioner,               *       CIVIL ACTION NO.: 2:20-cv-98
                                                    *
                    v.                              *
                                                    *
              LINDA GETER,                          *
                                                    *
                          Respondent.               *


                                                 ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.      Dkt. No. 7.   Petitioner Brandon Chapman

              (“Chapman”) did not file Objections to this Report and

              Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court, DISMISSES

              without prejudice Chapman’s 28 U.S.C. § 2241 Petition for

              failure to follow a Court Order, DENIES as moot Respondent’s

              Motion to Dismiss, DIRECTS the Clerk of Court to CLOSE this case

              and enter the appropriate judgment of dismissal, and DENIES




AO 72A
(Rev. 8/82)
                Case 2:20-cv-00098-LGW-BWC Document 8 Filed 01/06/21 Page 2 of 2



              Chapman in forma pauperis status on appeal.

                   SO ORDERED, this 6th day of January, 2021.




                                          HON. LISA GODBEY WOOD, JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA




                                                  2
AO 72A
(Rev. 8/82)
